 

Exhibit 10.3

 

[gsv0i51i1p1w000001.jpg]

August 31, 2016

Giles Frith

6927 39th Ave SW

Seattle, WA 98136

Dear Giles:

It is with great pleasure that Bsquare Corporation offers you the position of
Vice President Customer Solutions. We look forward to working with you and to
the contributions you will make at Bsquare.

You will be reporting to Jerry Chase, Chief Executive Officer. Your start date
is scheduled for September 30,  2016, or another mutually agreeable date, and
you will be working from our Bellevue office. Your job classification is
Executive Exempt; as an exempt employee you will not be entitled to  overtime.
Your duties and responsibilities will be as designated by Bsquare. Your offer
includes the following compensation & benefits package:

 

•

Base pay of $8,269.23 biweekly, which when annualized is equivalent to
$215,000.00 per year; paid bi-weekly consistent with the Company’s payroll
practices;

 

•

Monthly cell phone stipend of $150.00. The stipend is a taxable benefit and will
be disbursed in the first payroll of the month via payroll;

 

•

You will be eligible to participate in the Company’s Annual Bonus Program (“
ABP” ). Your annual bonus potential will be 35% of your base salary at 100%
achievement. The Company’s ABP is structured such that no bonuses are paid until
the Company achieves certain financial targets and you achieve individual
objectives that you and the CEO will agree upon. Bonuses are paid annually, by
March 15 following the close of the Company’s fiscal year, and are payable at
the sole discretion of the Compensation Committee of the Board. You must be
employed by the Company at the end of the calendar year to be eligible to
receive any bonus payout for that calendar year;

 

•

Signing bonus of $40,000.00. This bonus will be paid in two equal installments.
The first installment will be paid on your first regular scheduled pay date
following your date of hire. The second installment will be paid on the June 2,
2017 paydate. The signing bonus is taxable, and all regular payroll taxes will
be withheld. In the unlikely event that you leave Bsquare  Corporation within 12
months of your date of hire, you will be responsible for reimbursing the company
for the entire signing bonus. By your signature on this employment agreement,
you authorize the company  to withhold this amount  ($40,000.00) from any
severance  and other final pay you receive upon termination of   employment;

 

•

Subject to approval and grant by the Bsquare Compensation Committee an option to
purchase 80,000 shares of company common stock. Such shares shall be
Nonqualified Stock Options, which vest, while you remain actively employed and
subject to the Company’s stock option plan, in four equal installments, 25% of
granted shares per year, on the anniversary date of the grant. The strike price
shall be the closing price of Bsquare stock on the date of grant. The stock
options shall expire after 10 years;

 

•

Subject to approval and grant by the Bsquare Compensation Committee to the
extent necessary, a grant of 5,000 RSU’s of company common stock. The RSU’s will
vest, while you remain actively employed and subject to the Company’s stock
option plan, in four equal installments, 25% of granted shares per year, on the
anniversary date of the grant;

110 110th Ave. NE., Suite 300, Bellevue, Washington 98004 Toll Free:
888.820.4500 Main: +1 425.519.5900 Fax: +1 425.519.5999

--------------------------------------------------------------------------------

 

 

•

Health, vision and dental coverage, a 401(k) pension plan and flexible spending
accounts, subject to  plan terms and eligibility;

 

•

Life insurance and short- and long-term disability, subject to applicable
waiting periods and eligibility;

 

•

Participation in the Bsquare Employee Assistance Program and Emergency Travel
Assistance programs;

 

•

Bsquare will automatically contribute on an annual basis to your Section 125
Unreimbursed Medical account;

 

•

Paid Time Off (PTO) to be initially accrued at 4.62 hours per pay period which
is equivalent to 15 days per year; and

 

•

Eight (8) Company-paid holidays and two (2) floating holidays per year.

Except as provided in the next paragraph, if your employment is terminated by
the Company when neither “cause” nor “long term disability’’ exists, and
provided that you release the Company and its agents from any and all
employment-related claims in a signed, written release satisfactory in form and
substance to the Company, (i) you will be entitled to receive severance equal to
6 months of your then annual Base Salary; (ii) you shall be eligible for
continued COBRA coverage at the Company’s expense for a period of 6 months
following your termination date, and (iii) any ABP bonus to which you would have
otherwise been entitled as determined at the sole discretion of the Compensation
Committee of the Board shall be payable on a pro rata basis as of your
termination date. The foregoing severance payments shall be paid out on regular
payroll days post termination, subject to legally required and any individually
agreed upon payroll deductions. During the period subsequent to your termination
date in which you are being paid such severance amounts, you would not be
considered an employee and would therefore receive no Paid Time Off accrual, nor
would you be entitled to benefits under the Company’s health and welfare plans
or retirement savings plan as an active employee, except as otherwise provided
herein.

Immediately prior to consummation of a Change of Control, all of your unvested
stock options and restricted stock units shall become fully vested and
immediately exercisable. In addition, if your employment is terminated by the
Company or any successor thereto within 9 months following a Change of Control
when neither “cause” nor “long term disability” exists or if you terminate your
employment for “good reason,” and provided that you release the Company and any
successor thereto and its respective agents from any and all employment-related
claims in a signed, written release satisfactory in form and substance to the
Company or any successor thereto, you will be entitled to receive a one-time
lump sum severance payment equal to (i) 9 months of your then annual Base Salary
plus (ii) 66% of your target ABP bonus as may be modified from time to time by
the Compensation Committee of the Board (provided the applicable percentage
shall be 66% for 2016), and you shall be eligible for continued COBRA coverage
at the Company’s expense for a period of 9 months following your termination
date . The foregoing severance payments shall be in lieu of the severance
payments described in the preceding paragraph, and after expiration of the
6-month period following a Change of Control, you shall continue to be entitled
to receive the severance payments described in the preceding paragraph on the
terms and conditions set forth therein.

For purposes hereof, “cause,” “good reason” and “Change of Control” are defined
on Attachment A hereto, and “long term disability” is defined in the Company’s
sponsored Long Term Disability group insurance plan.

No severance shall be payable hereunder unless the release described herein has
been signed and become effective within sixty (60) days from the date of
termination (the “Release Deadline”). Upon the release becoming effective, any
severance payable hereunder will be payable commencing on or as soon as
administratively practicable after the Release Deadline. In the event

2

Bsquare Confidential

 

--------------------------------------------------------------------------------

 

the termination occurs at a time during the calendar year when the release could
become effective in the calendar year following the calendar year in which your
termination occurs, then any payments hereunder that would be considered
deferred compensation under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations promulgated thereunder (“Section
409A”) will be paid commencing on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, the Release Deadline.

Notwithstanding any other provision of this Letter Agreement, if at the time of
the termination of your employment, you are a “specified employee,” determined
in accordance with Section 409A, any payments and benefits provided hereunder
that constitute “nonqualified deferred compensation” subject to Section 409A
that are provided on account of separation from service shall not be paid until
the first payroll date to occur following the six-month anniversary of your
termination date (the “Specified Employee Payment Date”). The aggregate amount
of any payments that would otherwise have been made during such six-month period
shall be paid in a lump sum on the Specified Employee Payment Date without
interest, and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule.

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. You and the Company agree to  work together in good
faith to consider amendments to this Letter Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to  avoid
imposition of any additional tax or  income recognition prior to actual payment
to you under Section 409A.

Furthermore, notwithstanding any other provision of this Letter Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or any successor to you or
for your benefit pursuant to the terms of this Letter Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and will be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any interest or penalties with respect to such excise tax (collectively, the
“Excise Tax”), then the Company shall pay to you, no later than the time the
Excise Tax is required to be paid by you or withheld by the Company, an
additional amount (the “Gross-up Payment”) equal to the sum of the Excise Tax
payable by you, plus the amount necessary to put you in the same after-tax
position (taking into account any and all applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax and any
income and employment taxes imposed on the Gross-up Payment)) that you would
have been in if you had not incurred any tax liability under Section 4999 of the
Code . Any determination required under this paragraph, including whether any
payments or benefits are Parachute Payments, shall be made by the Company in its
sole discretion. You shall provide the Company with such information and
documents as the Company may reasonably request in order to make a determination
under this paragraph. The Company’s determinations shall be final and binding on
the Company and you.

On your first day, you will participate in an orientation given by Human
Resources, which will include completing employment forms, reviewing benefits,
and touring the premises. Please bring appropriate documentation for the
completion of your new hire forms, including proof that you are presently
eligible to work in the United States for 1-9 purposes. Failure to provide
appropriate documentation within 3 days of hire will result in immediate
termination of employment in accordance with the terms of the Immigration Reform
and Control Act. Your employment is at-will and accordingly, you or Bsquare
Corporation may terminate this employment relationship at any time with or
without notice or cause. In addition, this offer is contingent upon completion
of successful reference  checks.

3

Bsquare Confidential

 

--------------------------------------------------------------------------------

 

Also enclosed with this offer letter is a Benefits Summary that provides
detailed information concerning our benefits program in effect as of your
expected start date. If you have any questions concerning the benefits for which
you will be eligible, please feel free to contact HR, at 425-519-5920 or
marijab@bsquare.com.

We look forward to you joining our team and your future contributions to
Bsquare.

Sincerely,

 

By:

/s/ Jerry Chase

 

Jerry Chase

 

Chief Executive Officer

 

The provisions of this offer of employment have been read, are understood, and
the offer is herewith accepted. I understand that my employment is contingent
upon execution of a mutually acceptable Employee Proprietary Rights Agreement.

This offer shall remain open until September 7, 2016. Any acceptance postmarked
after this date will be considered invalid.

 

Date:

9/6/2016

Signature:

/s/ Giles Frith

 

4

Bsquare Confidential

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

For purposes of this Letter Agreement, “cause” means and is limited to
dishonesty, fraud, commission of a felony or of a crime involving moral
turpitude, destruction or theft of Company property, physical    attack to a
fellow employee, intoxication at work, use of controlled substances or alcohol
to an extent   that materially impairs your performance of your duties, willful
malfeasance or gross negligence in the performance of your duties, violation of
law in the course of employment that has a material adverse impact on the
Company or its employees, your failure or refusal to perform your duties, your
failure or refusal to follow reasonable instructions or directions, misconduct
materially injurious to the Company, neglect of duty, poor job performance, or
any material breach of your duties or obligations to the Company that results in
material harm to the Company.

For purposes hereof, “neglect of duty” means and is limited to the following
circumstances: (i) you have, in one or more material respects, failed or refused
to perform your job duties in a reasonable and appropriate manner (including
failure to follow reasonable directives), (ii) the Board, or a duly appointed
representative of the Board, has counseled you in writing about the neglect of
duty and given you a reasonable opportunity to improve, and (iii) your neglect
of duty either has continued at a material level after a reasonable opportunity
to improve or has reoccurred at a material level within one year after you were
last counseled.

For purposes hereof, “poor job performance”  means and is limited to the
following circumstances: (i) you have, in one or more material respects, failed
to perform your job duties in a reasonable and appropriate manner, (ii) the
Board, or  a duly appointed representative of the Board, has counseled you in
writing about the performance problems and given you a reasonable opportunity to
improve, and (iii) your performance problems either have continued at a material
level after a reasonable opportunity to improve or the same or similar
performance problems have reoccurred at a material level within one  year after
you were last counseled.

For purposes of this Letter Agreement, “good reason” shall mean the occurrence
of any of the following, in each case without your written  consent:

 

(i)

a material reduction in you Base Salary other than a general reduction in Base
Salary that affects all similarly situated executives in substantially the same
proportions;

 

 

(ii)

a material reduction in your ABP bonus target; or

 

 

(iii)

a material, adverse change in your title, authority, duties or responsibilities
(other than as required by applicable law).

 

You cannot terminate your employment for good reason unless you have provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for good reason within thirty (30) days of the initial
existence of such grounds and the Company has had at least thirty (30) days from
the date on which such notice is provided to cure such circumstances. If you do
not terminate your employment for good reason within ninety (90) days after the
first occurrence of the applicable grounds, then you will be deemed to have
waived your right to terminate for good reason with respect to such grounds.

Further, for purposes of this Letter Agreement, a “Change of Control”
shall  mean:

 

(i)

the acquisition of the Company by another entity by means of merger,
consolidation or other transaction or series of related transactions resulting
in the exchange of the outstanding shares of the Company for securities of, or
consideration issued, or caused to be issued by, the acquiring entity or any of
its affiliates, provided, that after such event the shareholders of the Company
immediately prior to the event own less than a majority of the outstanding
voting equity securities of the surviving entity immediately following the
event; or

 

 

(ii)

any sale, lease, exchange or other transfer not in the ordinary course of
business (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company.

 

5

Bsquare Confidential

 